McBRIDE, Judge.
This suit, instituted by plaintiff to recover damages to his automobile, was directed against Joyce M. Herrin and George J. Miller, jointly and in solido, as joint tort feasors.
After the matter was tried on its merits in the court below, there was judgment in favor of plaintiff for $186.90 against George J. Miller, and plaintiff’s suit as to the other defendant, Joyce M. Herrin, was dismissed. Miller appealed, but plaintiff took no appeal from that part of the judgment which dismissed his -suit against Herrin. ■
By way of answer to Miller’s' appeal, plaintiff seeks to bring into -court the other defendant, Joyce M. Herrin, who has moved to dismiss the answer .to the appeal. The motion must prevail.
The law is well settled to the effect that an answer to an appeal by a plaintiff cannot serve to bring into court parties against whom his demands have . been dismissed. Thalheim v. Suhren, 18. La.App. 46, 137 So. 874; Maheu v. Employers Liability Assurance Corp., Ltd., La.App., 25 So.2d 363; Reid v. Monticello, La.App., 33 So.2d 760; Hirsch v. Kendrick, La.App., 43 So.2d 692.
The motion to dismiss plaintiff’s answer to the appeal, insofar as it seeks to bring into court Joyce M. Herrin, is sustained.
Motion sustained answer to appeal dismissed.